DETAILED ACTION
Response to Amendment
Applicant's amendments filed December 8th, 2021 have been entered. Claims 15-16, 19, & 21 have been cancelled. Claims 13 & 20 have been amended. 
The Section 112, 2nd paragraph rejections made in the Office action mailed September 8th, 2021 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections made in the Office action mailed September 8th, 2021 have been withdrawn due to Applicant’s amendments/arguments being persuasive.


Allowable Subject Matter
Claims 13, 17-18, 20, and 22-25 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The light-permeable multilayer composite film comprising a top layer and a textile layer comprising threads as currently claimed is not taught or suggested in the prior art, each feature contributing in combination for a novel and non-obvious invention.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY A. VONCH
Examiner
Art Unit 1781



/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 4th, 2021